 2

 3

 4

 5

 6                                   UNITED STATES DISTRICT COURT
                                    WESTERN DISTRICT OF WASHINGTON
 7                                            AT SEATTLE

 8
     CORTLAND LINE HOLDING, LLC, et al.,
 9          Plaintiffs,
10 v.                                                    No. 2:20-cv-00068 BJR
   JASON LIEVERST                                        ORDER RE: PLAINTIFFS'
11                                                       SUBPOENA TO MASTER
        Defendant.                                       NYMPH,LLC.
12
     IN RE SUBPOENA MASTER NYMPH, LLC.
13

14           The Court enters this order in connection with the motion of Cortland Line Holding,

15   LLC and John Wilson to compel Master Nym~h, LLC to comply with the subpoena served on

16   June 28, 2018 and issued under the authority of the U.S. District Court for the Northern District

17   of New York. After considering the motion, the supporting declaration, and all other papers

18   submitted in support of and in opposition to the motion, it is hereby ORDERED:

19           1.      By no later than January 31, 2020, Master Nymph shall produce (a) all e-mails

20   sent to or from Jason Lieverst's Master Nymph e-mail accounts between May 26, 2017 to the

21   present, and (b) any social-media messages and text messages to, from, or concerning Lieverst

22   on any Master Nymph-owned devices or accounts for.the same time period.

23

24

     ORDER-1
     (Case No. 2:20-cv-00068 BJR)
 1           2.      It is the Court's understanding that the parties will enter into a protective order

 2   so that disclosure of confidential information will not be an issue in Master Nymph's production.

 3           3.      Plaintiffs' motion to have the Court find Master Nymph in contempt is DENIED.

 4           4.       Plaintiffs' motion for costs and attorney's fees incurred in bringing this motion is

 5   DENIED.

 6           IT IS SO ORDERED this 21st day of January, 2020.

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24


     ORDER-2
     (Case No. 2:20-cv-00068 BJR)
